OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The indictment charges the defendant with larceny in the language of the statute and thus cannot be said to be insufficient on its face (People v Cohen, 52 NY2d 584). Any issue concerning the proper interpretation or application of the statute was forfeited by the guilty plea.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Meyer taking no part.
Order affirmed in a memorandum.